Garrett, P. J. The questions in each of these cases are identical. Appellant claims that the judgment in each case should be reversed, because the trial court admitted the husband of appellee to testify as a witness in her behalf. Sec. 5, Chap. 51, R. S., makes the husband a competent witness in cases where the litigation concerns the separate property of the wife. He is a competent witness although her title is not admitted. McNeil v. Zeigler, 68 Ill. 224. These two suits are based on the same guaranty as that referred to in Obermann Brewing Co. v. Ohlerking, 33 Ill. App. 26, and the judgments are for other moneys due under such guaranty. All other questions on these records are disposed of adversely to appellant by the opinion in that case. The judgment in each case is aflarmed. Judgment affirmed.